Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2020 has been entered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection, particularly the application of the Kapur reference. 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Brandenburg et al (US Pub. No. 2014/0379871), hereafter, “Brandenburg,” in view of Kapur et al (US Pub. No. 2011/0099467), hereafter “Kapur.”

As to claim 13, Brandenburg discloses a method comprising: 
Receiving, by at least one server (Fig. 1, label “Media Server”), a request from a user device for content ([0050], particularly, “The protocol flow may start by a user selecting a link to a video on a website (step 102) wherein the URL may point (e.g. through redirection) to a manifest file.”; user device requests a video (“content”) via selecting a link); 
providing, by the at least one server, to the user device and in response to the request, a manifest including at least one uniform resource locator (URL) for the content (Fig. 1, labels 106 and [0008]); 
  device ([0010], particularly, “One can even imagine that when a client device of a particular consumer changes its position, it may also be more advantageous to have another delivery node, now being the more closer one, take-over the streaming from the original node.”); and 
providing by the at least one server to the user device, based on identification of the localization error, a revised manifest that includes at least one URL for at least a second portion of the content ([0065]).
However, Brandenburg does not explicitly disclose the URLs are relative in the manifest and absolute in the revised manifest.
But, Kapur discloses providing, by the at least one server and in response to a request, a manifest including at least one relative uniform resource locator (URL) for content (Fig. 1, label 186 and [0042], particularly, “Those URL references that are to refer to the dynamic web content transformation server and are relative links are not modified.” .”; the set of URL references reading on “a manifest”), and 
providing to a user device and by the at least one server, a revised manifest that includes at least one absolute URL to the user device for the content for at least a second portion of the content (Fig. 1, label 186 and [0042], particularly, “For those URL references that are to refer to the dynamic web content transformation server and are absolute links, the dynamic web content transformation server transforms those URL references to refer to the dynamic web content transformation server (e.g., by transforming them into a new absolute URL that refers to the dynamic web content transformation server instead of the origin server).”)).  
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Brandenburg with Kapur 

As to claim 14, the combination of Brandenburg and Kapur providing the revised manifest includes replacing the at least one relative URL in the manifest with the at least one absolute URL in the revised manifest (Brandenburg, [0065] and Kapur, Figs. 2B and 4).

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Van Brandenburg et al (US Pub. No. 2014/0379871), hereafter, “Brandenburg,” in view of Vasseur (US Pub. No. 2008/0151746; cited on IDS) and Kapur et al (US Pub. No. 2011/0099467), hereafter “Kapur.”


As to claim 1, Brandenburg discloses  method comprising:
receiving, by at least one server (Fig. 1, label “Media Server”), a request from a user device for content (Fig. 1, label 102 and [0050], particularly, “The protocol flow may start by a user selecting a link to a video on a website (step 102) wherein the URL may point (e.g. through redirection) to a manifest file.”; user device requests a video (“content”) via selecting a link);
providing, by the at least one server and in response to the request, a manifest including at least one relative uniform resource locator (URL) for the content (Fig. 1, labels 106 and [0008]);
identifying, by the at least one server, a localization error in delivery of a first portion of the content to the client device ([0010], particularly, “One can even imagine that when a client device of a particular consumer changes its position, it may also be more advantageous to have another delivery node, now being the more closer one, take-over the streaming from the original node.”); and

However, Brandenburg does not explicitly disclose detecting one or more stimuli corresponding to a connection to deliver content from a content source over a network to the user device along a network path, the one or more stimuli indicating a connection issue;
determining the optimized network path through which to deliver the content to the user device based on current network conditions, the optimized network path responding to the connection issue.
But, Vasseur discloses receiving a request from a user device for content ([0036]),
detecting one or more stimuli corresponding to a connection to deliver content from a content source over a network to a user device along a network path, the one or more stimuli indicating a connection issue (Fig 7A, [0032], the "two network nodes" read on the user device and a content source, and [0054], particularly, “Once a failure is detected, the intermediate node may then forward the pre-computed information to the head-end nodes accordingly.”); 
determining an optimized network path through which to deliver the content to the user device based on current network conditions, the optimized network path responding to the connection issue ([0054], particularly, “In response to a preemption of the particular link, the 
rerouting the user device dynamically to the optimized network path while providing a substantially continuous delivery of content to the user device ([0054]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Brandenburg and Vasseur in order a means to monitor and adjust network paths so as to provide a system that is more adaptable to real time conditions.
However, the combination of Brandenburg and Vasseur does not explicitly disclose the URLs are relative in the manifest and absolute in the revised manifest.
But, Kapur discloses providing, by the at least one server and in response to a request, a manifest including at least one relative uniform resource locator (URL) for content (Fig. 1, label 186 and [0042], particularly, “Those URL references that are to refer to the dynamic web content transformation server and are relative links are not modified.”; the set of URL references reading on “a manifest”), and 
providing to a user device and by the at least one server, a revised manifest that includes at least one absolute URL to the user device for the content for at least a second portion of the content (Fig. 1, label 186 and [0042], particularly, “For those URL references that are to refer to the dynamic web content transformation server and are absolute links, the dynamic web content transformation server transforms those URL references to refer to the dynamic web content transformation server (e.g., by transforming them into a new absolute 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Brandenburg and Vasseur with Kapur order to provide a known and reliable system that can handle relative and absolute URLs effectively.

As to claim 8, it is rejected by a similar rationale to that set forth in claim 1's rejection.

As to claim 5, the teachings of Brandenburg, Vasseur, and Kapur as combined for the same reasons as set for the same reasons as set forth in claim 1’s rejection further discloses the connection issue relates to a performance of one or more components of a topology of the network (Vasseur, Fig 7A and [0054], particularly, “Once a failure is detected, the intermediate node may then forward the pre-computed information to the head-end nodes accordingly.”).

 As to claim 6, the teachings of Brandenburg, Vasseur, and Kapur as combined for the same reasons as set for the same reasons as set forth in claim 1’s rejection further discloses the connection issue relates to a performance of one or more components of an infrastructure of the content source (Vasseur, Fig 7A and [0054], particularly, “Once a failure is detected, the intermediate node may then forward the pre-computed information to the head-end nodes accordingly.”). 
 
As to claim 7, the teachings of Brandenburg, Vasseur, and Kapur as combined for the same reasons as set for the same reasons as set forth in claim 1’s rejection further discloses the one 

As to claim 9, the teachings of Brandenburg, Vasseur, and Kapur as combined for the same reasons as set for the same reasons as set forth in claim 1’s rejection further discloses the current network conditions are detected based on a topology of the network (Fig 7A and [0054], “Once a failure is detected, the intermediate node may then forward the pre-computed information to the head-end nodes accordingly.”).  


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenburg, Vasseur, and Kapur in view of Dommety et al (US Pat. No. 6,654,361; cited on IDS), hereafter “Dommety.”

As to claim 2, the combination of Brandenburg, Vasseur, and Kapur discloses the parent claim but does not explicitly disclose the connection issue relates to the user device changing from a first attachment point to the network to a second attachment point to the network. However, Dommety discloses a connection issue relates to a user device changing from a first attachment point to a network to a second attachment point to the network and rerouting the user device dynamically to the optimized network path while providing a substantially continuous delivery of content to the user device (Abstract and Fig. 5).  Therefore it would have been obvious to one 
 
As to claim 10, the combination of Brandenburg, Vasseur, and Kapur discloses the parent claim but does not explicitly disclose the current network conditions are detected based on an attachment point of the user device to the network. However, Dommety discloses the current network conditions are detected based on an attachment point of the user device to the network (Abstract and Fig. 5).  Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Brandenburg, Vasseur, and Kapur with Dommety in order to have an effective optimal path determination system for a broader range of network connections and conditions. 

 Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenburg, Vasseur, Kapur, and Dommety in further view of Pandian (US Pat. 8,532,070; cited on IDS).

As to claim 3, the combination of Brandenburg, Vasseur, Kapur, and Dommety discloses the parent claim but does not explicitly disclose the first attachment point is a wired attachment point and the second attachment point is a wireless attachment point.  However, Pandian discloses a first attachment point is a wired attachment point and a second attachment point is a wireless attachment point (Abstract).  Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Brandenburg, Vasseur, Kapur, and Dommety with Pandian order to have an effective optimal path determination system for a broader range of network connections. 

As to claim 4, the teachings of Brandenburg, Vasseur, Kapur, Dommety, and Panadian as combined for the same reasons disclosed in claims 1 and 3 further discloses the wireless attachment point is in a cellular network (Panadian, column 5, lines 9-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452